Exhibit 10.1
BroadSoft 2011 Executive Annual Bonus Plan
Plan Document
Purpose:
Short-term incentives (annual variable pay) serve to align Company and
individual organizational objectives and personal performance. The objectives of
the BroadSoft Annual Bonus Plan are as follows:

  •   Align individual performance with BroadSoft’s initiatives, objectives and
goals for the coming year;     •   Reward employees when criteria for earning a
bonus are met and goals are obtained; and     •   Provide employees with the
opportunity to earn incentive pay based on the employee’s level of performance
and associated contribution to BroadSoft and on achievement of corporate
performance goals.

Plan Name:
BroadSoft 2011 Executive Annual Bonus Plan (“the Plan”)
Effective Date:
The Plan is effective as of January 1, 2011 for calendar year 2011.
Criteria for Earning a Bonus:
          Eligibility:
The Plan only applies to those executive employees who are notified in writing
by the Company that they are eligible to receive an annual bonus under the Plan.
          Participation:
Newly eligible employees begin participating in the Plan during the calendar
year in which they become eligible. Overall awards will be prorated based upon
active employment with BroadSoft and the date on which eligibility begins.
Unless otherwise expressly specified in writing, Employees hired after
September 30, 2011, are not eligible to earn a bonus under the Plan for the 2011
plan year.
          Services:
Employees must actively perform services for BroadSoft from January 1, 2011 (or
the date of hire for new employees) through the date bonuses are paid to earn a
bonus. Performance of services is a criteria for earning a bonus, not simply a
condition of payment. No bonus payments, prorated or otherwise, can be earned if
an employee is terminated or resigns for any reason prior to the date on which
annual bonuses are paid.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE
INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED
[***]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Award Opportunities:
Each eligible plan participant will be assigned a target award opportunity,
which will be communicated at the beginning of the plan year or when they become
eligible to participate in the Plan as specified herein. The target award
represents the level of bonus payment the participant may earn in the event the
criteria for earning a bonus and individual and corporate performance are
achieved.
Performance Measurement:
Near the beginning of each calendar year, senior management will establish and
communicate to each plan participant the corporate performance objectives for
BroadSoft. The goals and key performance factors for BroadSoft will be developed
by management and approved by the Compensation Committee of the BroadSoft Board
of Directors.
In addition, the participant and his or her supervisor shall work cooperatively
to establish personal objectives for 2011. A key performance objective for all
plan participants shall be compliance with BroadSoft’s general performance and
conduct standards, taking into account the nature and extent of any performance
or conduct problems during the Bonus Plan year and whether or not they have been
successfully addressed.
After the end of the calendar year, overall performance against the corporate
performance goals and a participant’s overall personal performance including his
or her achievement of personal objectives and performance ratings, will be
assessed and the resulting incentive amounts that may be earned if the criteria
for earning a bonus are met will be calculated as outlined below. The Company,
in its sole discretion, will determine the extent to which the Company has
achieved its corporate performance objectives and the participant’s overall
personal performance upon which the annual bonus will be based.
Funding of the Bonus Pool
A bonus pool will be established as follows:
The funding for the bonus pool will be based on the following percentages:
Executive Plan
Revenue: 70% of the target award opportunity for all executive employees
entitled to participate in the Plan in the event the Company achieves its 2011
consolidated revenue goal specified below.
Non-GAAP EPS 30% of the target award opportunity for all executive employees
entitled to participate in the Plan in the event the Company achieves its
non-GAAP EPS goal specified below.
Notwithstanding the foregoing, for Mr. Tessler, $50,000 of his total annual
bonus target will be determined exclusively as a percentage of 2011 revenue. In
particular, Mr. Tessler will be paid [***]% of the Company’s 2011 consolidated
revenue, with the $50,000 fully earned if the Company achieves 2011 consolidated
revenue equal to or above $[***] million.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE
INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED
[***]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



The Company’s 2011 revenue and non-GAAP EPS objectives for the bonus pool
funding are as follows:
Revenue

  •   If the Company has 2011 consolidated revenue of $[***] million or more,
100% of this component shall be deemed achieved.     •   If the Company has 2011
consolidated revenue of $[***] million, 80% of this component shall be deemed
achieved.     •   Bonus funding will be pro-rated for 2011 if the Company has
2011 consolidated revenue between $[***] million and $[***] million.     •   No
bonus shall be funded under this component if the Company has 2011 consolidated
revenues below $[***] million.     •   In the event that the Company’s revenue
for the year exceeds $[***] million, 5% of such revenue greater than $[***]
million will be paid in bonuses to the executive team including the Company’s
three executive officers, with the actual bonus per executive team member
determined by the Compensation Committee.

Non-GAAP EPS

  •   If the Company’s non-GAAP EPS for calendar year 2011 is $[***] per diluted
share or better, 100% of this component shall be deemed achieved.     •   If the
Company’s non-GAAP EPS for calendar year 2011 is $[***] per diluted share, 80%
of this component shall be deemed achieved.     •   Bonus funding will be
pro-rated for 2011 if the Company’s non-GAAP EPS for calendar year 2011 is
between $[***] per diluted share and $[***] per diluted share.     •   No bonus
shall be funded under this component if the Company’s non-GAAP EPS for calendar
year 2011 is less than $[***] per diluted share.

For purposes of the Plan, non-GAAP EPS shall mean earnings per diluted share
calculated in accordance with General Accepted Accounting Principles plus
stock-based compensation expense and amortization of acquired intangibles
assets. In addition, one time gains, especially with regard to changes in the
company’s tax provision, will not be included in non-GAAP EPS.
Grant of Restricted Shares
In addition to the foregoing, if the Company achieves revenue of $[***] million,
the Compensation Committee shall grant each of Messrs. Tessler, Hoffpauir and
Tholen restricted shares, which shares shall be fully vested as of the date of
grant, equal to (a) for Mr. Tessler that number of shares of Company Common
Stock equal to the number obtained by dividing $270,000 by the average of the
closing sale price on each of the last 30 business days of 2011, (b) for
Mr. Hoffpauir that number of shares of Company Common Stock equal to the number
obtained by dividing $140,000 by the average of the closing sale price on each
of the last 30 business days of 2011; and (c) for Mr. Tholen that number of
shares of Company Common Stock equal to the number obtained by dividing $150,000
by the average of the closing sale price on each of the last 30 business days of
2011.
Bonus Process
Once all performance measures have been calculated, the final bonus pools will
be established. Each department head will receive a bonus pool equal to the
funded portion of the target award opportunity
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE
INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED
[***]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



(calculated as specified above) for all eligible plan participants within their
department. Each department head shall allocate the bonus pool to eligible plan
participants, with reference to such participant’s target award opportunity and
the department head’s assessment of such participant’s personal performance,
including his or her achievement of personal performance objectives, performance
rating and peer review feedback and associated contribution to BroadSoft. If the
Company meets its performance objectives as outlined above, actual bonus awards
may be higher than target for plan participants where the Company believes their
accomplishments during the year justify special recognition. On the other hand,
actual bonus awards can also be lower than target even if an eligible plan
participant meets performance expectations and the Company meets its performance
objectives as outlined in the Plan.
All department heads must stay within the funded bonus pool allocated for their
departments. No exceptions will be made.
Award Payouts:
Payouts of awards under the Plan will be made in cash or equity as soon as
practical after year-end financials are available and completion of performance
reviews (subject to applicable taxes and withholdings).
Governance:
Executive Management, Human Resources and the Compensation Committee of the
BroadSoft Board of Directors will be responsible for the administration and
governance of the Plan. The decisions of the Company and/or the Compensation
Committee shall be conclusive and binding on all participants.
Amendment, Modification or Termination of Plan:
The Company reserves the right to modify any of the provision of the Plan at any
time with ten (10) days written notice. The Plan may be modified only in writing
signed by the CEO or CFO.
The Plan supersedes all prior bonus programs of the Company and all other
previous oral or written statements regarding the subject matter hereof.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE
INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED
[***]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 